In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-15-00357-CR

DONDRE JOHNSON, Appellant                  §    On Appeal from Criminal District
                                                Court No. 1

                                           §    of Tarrant County (1415600R)

V.                                         §    May 23, 2019

                                           §    Opinion by Justice Bassel

THE STATE OF TEXAS                         §    (nfp)

                            JUDGMENT ON REMAND

      This appeal is on remand from the Court of Criminal Appeals.

      This court has again considered the record on appeal in this case and holds that

there was error in the trial court’s judgment for Count Two. We modify the judgment

for Count Two to delete the $10,000 fine, and we strike the corresponding $10,000

withdrawal notice and bill of cost. It is ordered that the judgments of the trial court

are affirmed as modified.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By /s/ Dabney Bassel
                                         Justice Dabney Bassel